Exhibit 10.1

    
Execution Copy


TRANSITION AND CONSULTING AGREEMENT
THIS TRANSITION AND CONSULTING AGREEMENT (this “Agreement”) dated as of April 7,
2014 is by and among NBH Bank, N.A. (the “Bank”), National Bank Holdings
Corporation (either individually or together with the Bank, the “Company”), and
Donald Gaiter (“Consultant”).
WHEREAS, Consultant has extensive experience and knowledge, including with the
Bank and the Company, relating to corporate strategy and the acquisition of
financial institutions;
WHEREAS, the parties acknowledge that Consultant has informed the Company of his
intention to continue to be employed through April 30, 2014 (the “Transition
Date”) and terminate his employment with the Company and his position as Chief
of Acquisitions and Strategy on the Transition Date;
WHEREAS, the parties further acknowledge that such termination on the Transition
Date shall not be deemed to be a Termination of Service (as defined in the
Company’s 2009 Equity Incentive Plan);
WHEREAS, if Consultant’s employment terminates prior to the Transition Date for
any reason, the Transition Date shall not occur and this Agreement shall be void
ab initio; and
WHEREAS, the Company wishes to continue to retain the services of Consultant
following the Transition Date, on a part-time, advisory, independent contractor
basis, on the terms and conditions set forth herein, and Consultant has agreed
to so serve the Company and its affiliates in such role following the Transition
Date.
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1.Term. The Company shall retain Consultant pursuant to the terms of this
Agreement, and Consultant shall provide the Services (as defined below), for a
term commencing on May 1, 2014 and ending on October 31, 2014 or upon the
earlier termination of this Agreement in accordance with Section 5 hereof (the
“Term”).


2.Services. During the Term, Consultant shall serve the Company in the role of
“M&A Advisor,” and shall report directly to the President & Chief Executive
Officer of the Company and shall provide services (the “Services”) at the
reasonable request of the President & Chief Executive Officer of the Company.


3.Compensation.


(a)Consulting Retainer. During the Term, Consultant shall receive a monthly
retainer, payable on the first business day of the applicable month in arrears
(the “Retainer”) at a rate of $2,000.00 per month.


(b)Rate. During the Term, for each day that Consultant provides Services for the
Company, he shall receive a maximum per diem equal to $1,345.00 (the “Per
Diem”), with any fractions of a day calculated at the hourly rate equivalent to
the stated Per Diem rate divided by eight




--------------------------------------------------------------------------------

Exhibit 10.1

hours. Consultant shall provide the Company with an invoice once a month
outlining the days and related hours that he provided Services and the nature of
such Services; provided, however, that the Company shall only be required to pay
any such Per Diems to the extent such amount exceeds the cumulatively paid
Retainers. The Company shall pay approved invoices no later than the 15th day
following the approval of such invoice, with such approval not to be
unreasonably withheld or delayed.


(c)Reimbursement for Business Expenses. Upon presentation of appropriate
documentation, Consultant shall be reimbursed, in accordance with the Company’s
expense reimbursement policy, for all reasonable business expenses incurred in
connection with Consultant’s performance of the Services.


4.Independent Contractor Status. Consultant acknowledges and agrees that
Consultant’s status at all times shall be that of an independent contractor, and
that Consultant may not, at any time, act as a representative for or on behalf
of the Company for any purpose or transaction, and may not bind or otherwise
obligate the Company in any manner whatsoever other than at the written request
of the Company. The parties hereby acknowledge and agree that all Retainers and
Per Diems paid pursuant to Section 3 hereof shall represent fees for services as
an independent contractor, and shall therefor be paid without any deductions or
withholdings taken therefrom for taxes or for any other purpose. Consultant
further acknowledges that the Company makes no warranties as to any tax
consequences regarding payment of such fees, and specifically agrees that the
determination of any tax liability or other consequences of any payment made
hereunder is Consultant’s sole and complete responsibility and that Consultant
will pay all taxes, if any, assessed on such payments under the applicable laws
of any Federal, state, local or other jurisdiction and, to the extent not so
paid, will indemnify the Company for any taxes so assessed against the Company.
Consultant also agrees that during the Term, Consultant shall not be eligible to
participate in any of the employee benefit plans or arrangements of the Company.


5.Termination.


(a)The Company may terminate this Agreement at any time and for any reason (or
no reason) by providing written notice to Consultant of such termination and the
effective date thereof (the date of termination of this Agreement, the
“Termination Date”).


(b)Consultant may terminate this Agreement at any time and for any reason (or no
reason) by providing written notice of such termination and the Termination Date
to the Company no less than 15 days prior to the Termination Date.


(c)For purposes of (i) each Option Award Agreement entered into by Consultant
and the Company that provides for the grant of stock options to acquire Company
common stock to Consultant and (ii) the Restricted Stock Award Agreement, dated
as of October 11, 2011, any Termination of Service (as defined in the Company’s
2009 Equity Incentive Plan) following the Transition Date, including a
termination pursuant to Section 5(a) or 5(b) above and the expiration of the
Term, shall be deemed to be a Termination of Service without Cause.


(d)Termination Payment.
(i)In the event of a termination of this Agreement in accordance with Section 5,
the Company shall have no further obligation to Consultant following the
Termination Date other than to pay to Consultant, within 30 days following the
Termination Date, an amount equal to (A) only if Consultant has not yet been
paid his Retainer for the calendar month in which the Termination Date occurs,
the Retainer, multiplied by a fraction, the numerator of




--------------------------------------------------------------------------------

Exhibit 10.1

which is the number of days from and including the first day of such calendar
month through the Termination Date, and the denominator of which is the total
number of days in the applicable month, such payment to be made on the date
payment in respect of such calendar month would have been made had such
termination not occurred, (B) any unpaid Per Diems (subject to the proviso in
Section 3(b)) and (C) any unreimbursed reasonable business expenses incurred
prior the Termination Date in connection with Consultant’s performance of
Services hereunder that are documented in accordance with the Company’s expense
reimbursement policy.
(ii)Other than payments or benefits required to be paid or provided or which
Consultant is eligible to receive under any plan, program, policy or practice or
contract of agreement of the Company or any of its affiliated entities through
the date of termination, the payments and benefits provided under this Section 5
shall be in full satisfaction of the Company’s obligations to Consultant upon
his termination of employment, notwithstanding the remaining length of the Term,
and in no event shall Consultant be entitled to any other benefits (including
severance or any other damages in respect of a termination of the consulting
relationship or claim for breach of this Agreement) beyond those specified in
this Section 5.


6.Restrictive Covenants.


(a)Return of Bank and Company Property. Upon the end of the Term, Consultant
shall promptly return to the Company any keys, credit cards, passes,
confidential documents or material, or other property belonging to the Bank or
the Company, and Consultant shall also return all writings, files, records,
correspondence, notebooks, notes and other documents and things (including any
copies thereof) containing confidential information or relating to the business
or proposed business of the Company or any of its affiliated entities or
containing any trade secrets relating to the Company or its affiliated entities
except any personal diaries, calendars, rolodexes or personal notes or
correspondence. For purposes of the preceding sentence, the term “trade secrets”
shall have the meaning ascribed to it under the Uniform Trade Secrets Act.
Consultant agrees to represent in writing to the Company upon Termination of
Services that he has complied with the foregoing provisions of this Section
6(a).


(b)Mutual Nondisparagement. Consultant and the Company each agree that,
following during and after the Term, neither Consultant, nor the Company will
make any public statements which materially disparage the other party.
Notwithstanding the foregoing, nothing in this Section 6(b) shall prohibit any
person from making truthful statements when required by order of a court or
other governmental or regulatory body having jurisdiction or to enforce any
legal right including, without limitation, the terms of this Agreement.


(c)Confidential Information. Consultant agrees that, during his employment with
the Bank or the Company, while providing consulting Services to the Bank or the
Company and at all times thereafter, he shall hold for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any its affiliated entities, and their respective businesses,
which shall have been obtained by Consultant during Consultant’s employment by
the Company or during his consultation with the Company, and which shall not be
or become public knowledge (other than by acts by Consultant or representatives
of Consultant in violation of this Agreement). Except in the good faith
performance of his duties for the Company, Consultant shall not, without the
prior written consent of the Company or as may otherwise be required by law or
legal process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it.




--------------------------------------------------------------------------------

Exhibit 10.1



(d)Nonsolicitation. Consultant agrees that, while he is providing Services to
the Bank or the Company and during the one-year period following the end of the
Term, Consultant shall not, in any manner, directly or indirectly, (i) solicit
or induce, or attempt to solicit or induce, any individual who is, on the
Termination Date (or was, during the six-month period prior to the Termination
Date), employed by the Company or its affiliated entities to terminate or
refrain from renewing or extending such employment or to become employed by or
become a consultant to any other individual or entity other than the Company or
its affiliated entities, (ii) initiate discussions with any such employee or
former employee for any such purpose or authorize or knowingly cooperate with
the taking of any such actions by any other individual or entity on behalf of
Consultant’s employer or (iii) solicit or induce, or attempt to solicit or
induce, any client, customer or investor (in each case, whether former, current
or prospective), supplier, licensee or other business relation of the Company or
any of its affiliated entities to cease, or reduce or refrain from, doing
business with the Company or such affiliated entity, or in any way interfere
with or damage the relationship between any such client, customer, investor,
supplier, licensee or business relation, on the one hand, and the Company or any
of its affiliated entities, on the other hand.


(e)Equitable Remedies. Consultant acknowledges that the Company would be
irreparably injured by a violation of Section 6(b), (c) or (d) and he agrees
that the Company, in addition to any other remedies available to it for such
breach or threatened breach, on meeting the standards required by law, shall be
entitled to a preliminary injunction, temporary restraining order, or other
equivalent relief, restraining Consultant from any actual or threatened breach
of Section 6(b), (c) or (d). If a bond is required to be posted in order for the
Company to secure an injunction or other equitable remedy, the parties agree
that said bond need not be more than a nominal sum.


(f)Severability; Blue Pencil. Consultant acknowledges and agrees that he has had
the opportunity to seek advice of counsel in connection with the Agreement and
the restrictive covenants contained herein are reasonable in scope, temporal
duration, and in all other respects. If it is determined that any provision of
this Section 6 is invalid or unenforceable, the remainder of the provisions of
this Section 6 shall not thereby be affected and shall be given full effect,
without regard to the invalid portions. If any court or other decision-maker of
competent jurisdiction determines that any of the provisions in this Section 6
are unenforceable because of the duration or scope of such provision, then after
such determination becomes final and unappealable, the duration or scope of such
provision, as the case may be, shall be reduced so that such provision becomes
enforceable, and in its reduced form, such provision shall be enforced.


7.Consultant Representations. Consultant hereby represents and warrants to the
Company that the execution, delivery and performance of this Agreement by
Consultant does not and will not conflict with, breach, violate or cause a
default under (i) any agreement, contract or instrument to which Consultant is a
party, including, but not limited to, any employment, consulting,
noncompetition, nonsolicitation, confidentiality or similar agreement or
arrangement, or (ii) any judgment, order or decree to which Consultant is
subject. Consultant acknowledges and understands that the Company has relied on
the foregoing representations in entering into this Agreement.


8.Cooperation. Consultant will fully cooperate with the Company and take
reasonable steps necessary to ensure a smooth transition of Consultant’s current
job duties and responsibilities as requested by the Company.






--------------------------------------------------------------------------------

Exhibit 10.1

9.Governing Law. The provisions of this Agreement shall be construed in
accordance with the internal laws of the State of Delaware, without regard to
the conflict of law provisions of any state.


10.Dispute Resolution. Any controversy or claim arising out of or relating to
this Agreement or the breach of this Agreement (other than a controversy or
claim arising under Section 6 of this Agreement) that is not resolved by
Consultant and the Company shall be submitted to confidential arbitration in a
location selected by the Company in accordance with Delaware law and the
procedures of the American Arbitration Association. The determination of the
arbitrator shall be conclusive and binding on the Bank or the Company and
Consultant and judgment may be entered on the arbitrator(s)’ awards in any court
having competent jurisdiction.


11.Successors.


(a)This Agreement is personal to Consultant and without the prior written
consent of the Company shall not be assignable by Consultant. This Agreement and
any rights and benefits hereunder shall inure to the benefit of and be
enforceable by Consultant’s legal representatives, heirs or legatees. This
Agreement and any rights and benefits hereunder shall inure to the benefit of
and be binding upon the Company and its successors and assigns.


(b)The Bank and the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Bank and/or the Company
to assume expressly and agree to satisfy all of the obligations under this
Agreement in the same manner and to the same extent that the Company would be
required to satisfy such obligations if no such succession had taken place. As
used in this Agreement, “Company” shall mean the Company and the “Bank” shall
mean the Bank, each as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.


12.Notices. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(c) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
If to Consultant:
At the address (or to the facsimile number) shown
on the records of the Company
If to the Bank or the Company:
National Bank Holdings Corporation
7800 East Orchard Road, Suite 300
Greenwood Village, CO 80111
Attention: Chief Administrative Officer & General Counsel


or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.




--------------------------------------------------------------------------------

Exhibit 10.1



13.Severability. To the extent that any provision of this Agreement is
determined to be invalid or unenforceable, it shall be considered deleted
herefrom and the remainder of such provision and of this Agreement shall be
unaffected and shall continue in full force and effect.


14.Survival. The provisions of Sections 6, 9 and 10 hereof shall survive any
termination of the Term or this Agreement.


15.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.


16.Amendment; Waiver. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Consultant and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.


17.Entire Agreement. Except as expressly provided herein, as of the Transition
Date this Agreement represents the entire agreement and understanding between
the parties hereto with respect to the subject matter hereof, supersedes any and
all other agreements, verbal or otherwise, between the parties hereto concerning
such subject matter, including, without limitation, the Employment Agreement,
and no agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by any party which are
not expressly set forth in this Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
    




--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the parties hereto intending to be legally bound hereby,
have hereunto executed this Agreement as of the day and year first above
written.


NATIONAL BANK HOLDINGS CORPORATION
By /s/ Zsolt K. Besskó                    
Name: Zsolt K. Besskó
Title: Chief Administrative Officer
& General Counsel


NBH BANK, N.A.
By /s/ Zsolt K. Besskó                    
Name: Zsolt K. Besskó
Title: Chief Administrative Officer
& General Counsel


/s/ Donald Gaiter                
Donald Gaiter






